         Case 3:19-cv-00239-LPR Document 68 Filed 09/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

EDDIE LAREECE PITTMAN                                                           PLAINTIFF

v.                               Case No. 3:19-cv-00239-LPR

NICE-PAK PRODUCTS, INC.                                                       DEFENDANT

                                         JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that Judgment is entered in favor of the Defendant.

       IT IS SO ADJUDGED this 3rd day of September 2021.



                                                   _______________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
